Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000697
                                                       17-MAR-2015
                                                       12:59 PM




                          SCWC-11-0000697 


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



   LOUIS ROBERT SANTIAGO, as Trustee of the Louis Robert Santiago

   Revocable Living Trust dated November 17, 1999, as amended, and

  YONG HWAN SANTIAGO, as Trustee of the Yong Shimabukuro Revocable

            Living Trust dated July 25, 1996, as amended,

         Petitioners/Plaintiffs-Appellants/Cross-Appellees, 


                                vs. 


    RUTH TANAKA, Respondent/Defendant-Appellee/Cross-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

               (CAAP-11-0000697; CIVIL NO. 08-1-0094) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioners/Plaintiffs-Appellants/Cross-Appellees

 Louis Robert Santiago and Yong Hwan Santiago’s Application for

 Writ of Certiorari, filed on February 5, 2015, is hereby
accepted and will be scheduled for oral argument.     The parties

will be notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawaiʻi, March 17, 2015.

Gary Victor Dubin and           /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioner 	                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                2